[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM IN RE MOTION FOR SUMMARY JUDGMENT DATED JANUARY 3, 1990
Whether Henry Borkowski, M.D., the defendant, is a principal employer within the meaning of 31-241 presents at best in this litigation a question of degree and fact for the trier. Grenier v. Grenier, 138 Conn. 569, 571 (1952); King v. Palmer, 129 Conn. 636,639 (1943); Borgatt v. Pratt  Whitney Aircraft Co.,114 Conn. 126, 135-39 (1932).
We do not think that either our case law or the parties' affidavits filed in connection with this motion support our concluding, as a matter of law, that in these circumstances Doctor Borkowski is a principal employer. The motion for summary judgment is denied.
So ordered. WILLIAM PATRICK MURRAY A JUDGE OF THE SUPERIOR COURT CT Page 2697